Citation Nr: 1002965	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1984 and from May 1995 to March 2001, with 
additional service in the Army Reserves from 1985 to 1994 and 
from 2001 to 2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  When 
this claim was originally before the Board in September 2008, 
it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The Veteran asserts that service connection for asthma is 
warranted because this condition was either incurred during 
service, or was permanently worsened or aggravated by her 
periods of service insofar as she was required to perform her 
duties even when she was having asthma-related health 
problems.  

When the Board remanded this case in September 2008, it 
directed the RO/AMC to confirm all of the Veteran's Army, 
Army Reserve, and National Guard service dates, specifically 
noting all periods of active duty, active duty for training 
(ACUDTRU), and inactive duty for training (INACDUTRA).  The 
Board also directed the RO/AMC to arrange a VA examination to 
determine whether it was as likely as not that the Veteran's 
asthma was either incurred during active duty, or was 
incurred during or aggravated by any period of ACDUTRA.  

As a result of the development performed following the 
Board's September 2008 remand, the Veteran's period of active 
duty from May 1995 to March 2001 was verified.  
Significantly, although this period of active duty was 
verified, to date, there is no indication from the claims 
file that attempts have been made to obtain the Veteran's 
service treatment records from this period of service.  
Moreover, insofar as the only service treatment records of 
record dated during this period of service are dated from 
July 1998 to March 2001, and do not include any entrance, 
periodical, or separation examinations, these records still 
appear incomplete.  As such, further efforts to obtain a 
complete copy of the Veteran's service treatment records 
should be undertaken before the Board renders a decision in 
this case.  

On remand, the Veteran should also be afforded a VA 
examination to determine whether her asthma was caused or 
aggravated by service.  See 38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board notes that, in compliance with the September 2008 
remand instructions, the Veteran was apparently scheduled for 
a VA examination on June 14, 2009, but failed to report.  
Subsequently, in July 2009, the Veteran contacted the RO and 
reported that she had not received notice of the June 2009 
examination until 5 days prior to the examination itself, and 
that at that time, had been unable to change her plans to be 
out of state on the day of the examination.  As such, she 
requested that her examination be rescheduled.  The Veteran 
further requested that, because she would be living in the 
state of Washington until a date to be determined, her 
examination be scheduled at the VA Medical Center in Tacoma, 
Washington, rather than in Tennessee.  Finally, the Veteran 
requested that, because she did not plan on changing her 
address of record during her stay in Washington, the RO 
contact her by telephone with the date of her rescheduled 
examination.  Subsequently, the Veteran was rescheduled for a 
VA examination on August 20, 2009; however, she again failed 
to report.  

Because the Board is remanding the Veteran's claim in order 
to obtain additional records, the Veteran will be provided 
with another opportunity to undergo a VA examination.  
However, the Veteran is hereby notified that it is her 
responsibility to report for any scheduled examination based 
on notice to her last address of record, and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  
In this regard, while the Board requests that an effort be 
made to schedule the examination at the VA Medical Center in 
Tacoma, Washington, and to advise the Veteran, if possible, 
of the date of the new examination at the telephone number 
she has provided while she is staying in Washington, the 
Veteran is advised that applicable provisions do not require 
that the Veteran be given telephonic notice.  Therefore, she 
should make every effort to regularly monitor her mail for 
all VA notices with respect to this and other matters.  In 
summary, it has been held that it is the burden of the 
Veteran to apprise VA of her whereabouts, and if she does not 
do so, there is no burden on the part of VA "to turn up 
heaven and earth to find her."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Army Reserve 
Unit, the National Personnel Records 
Center, and/or any other indicated agency, 
and request copies of the Veteran's 
complete service treatment records and 
service personnel records, including, but 
not limited to, all records from Fort 
Knox.  See M21-1MR, Part III, Subpart iii, 
Chapter 2, Section B.  If these records 
are not available, a negative reply must 
be provided.  The Board is particularly 
interested in service treatment records 
from the Veteran's period of active duty 
service from May 1995 to March 2001.  

2.  Then, schedule the Veteran for an 
appropriate VA examination to assess the 
nature and etiology of her asthma.  The 
claims file should be made available to 
and reviewed by the examiner.  

Based on the foregoing development, the 
Veteran's periods of active duty and 
active duty for training should be 
provided to the examiner.  

The examiner should state the likelihood 
that any asthma found to be present 
existed prior to service.  If the examiner 
concludes that asthma was present prior to 
service, the examiner should indicate the 
likelihood that the disability worsened 
during service.  

If the examiner concludes that the 
Veteran's asthma did not pre-exist 
service, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the condition is related 
to or had its onset during service.  

In offering these opinions, the examiner 
should specifically acknowledge and 
comment on the evidence of record 
indicating that the Veteran received 
treatment for her asthma during service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


